Citation Nr: 1433756	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-40 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes to be Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  The transcript has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of major depressive disorder.

2.  The Veteran did not seek treatment for or receive a diagnosis of a psychiatric disorder during service or until 2007, 40 years after separation from service.

3.  A psychiatric disorder did not have its onset during service nor was it incurred in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a May 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records and VA treatment records. Neither the Veteran nor his representative has indicated there is outstanding evidence in support of his claim that has yet to be obtained. 

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In September 2013, the Veteran underwent a VA Mental Health Examination.  The VA psychologist talked with the Veteran for 90 minutes prior to authoring a detailed and comprehensive report and opinion as to the state of the Veteran's mental health and its etiology.  The Board recognizes that the examiner did not have access to the paper claims file and only reviewed the records on Virtual VA.  This means that the examiner did not have access to the Veteran's service treatment records or other statements made by the Veteran within the course of his claim.  Upon review of the evidence and the examination report, the Board finds that the Veteran's statements made in support  of his claim were taken into account during the examination.  In addition,  the Veteran has maintained and the service treatment records themselves reflect that the Veteran did not seek treatment for or receive a diagnosis of a psychiatric disorder during service.  The Board concludes that a remand for an addendum opinion based on review of the paper claims file would not be productive or make it more likely that the criteria for service connection would be met.  The Board finds that the examination is adequate and provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  Entitlement to Service Connection

The Veteran contends that he began suffering from depression shortly after separation from service due to a sense of survivor guilt that he was at a comfortable job at Fort Belvoir, Virginia while family members and friends from his small hometown were coming home wounded or lost their lives in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran's service treatment records do not indicate treatment for or diagnosis of a mental health condition and the Veteran does not contend that his psychiatric disability had its onset during service.  See May 2014 Hearing Transcript; September 2013 VA examination report; June 2010 Notice of Disagreement.  He does indicate that his depression manifested shortly after he was discharged from service and has continued, although he did not identify his feelings as depression until much more recently.  See August 2013 Representative Statement; June 2010 Notice of Disagreement.

Post-service records reveal that the Veteran first sought mental health treatment at VA 40 years after separation from service in May 2007.  He complained of sexually acting out and indicated he was visiting prostitutes despite being married.  A record dated in January 2008 indicated a diagnosis of major depressive disorder (MDD), recurrent, moderate.  A June 2008 record indicated a history of MDD and sexual addiction.  VA treatment records indicate continuing therapy and that the Veteran is taking medication to control his symptoms.

In his June 2010 notice of disagreement, the Veteran indicated he did not seek treatment in service because he did not think he had depression, although he believes he should have been diagnosed much sooner than he was and did not realize he should seek help.  He indicated he dealt internally with guilt that he was stationed at a comfortable job at Fort Belvoir while his friends and members of his family were fighting in Vietnam.  He indicated that three of his four brothers-in-law came home wounded; one lost an arm; one had difficulty socializing with anyone and another was blown out of a river on an ammunition barge.  He explained he grew up in a small community.  Everyone knew each other and many of those he knew were killed or wounded in Vietnam.  It is his belief that his depression arose from a sense of survivor guilt and that he has dealt with such a feeling since shortly after separation from service.  The Veteran reiterated these contentions at his hearing before the Board in May 2014.

In September 2013, the Veteran underwent a mental health examination at VA.  The examiner diagnosed MDD, in remission.  The examiner noted the Veteran did not meet the DSM-IV criteria for a diagnosis of posttraumatic stress disorder.  The examiner interviewed the Veteran for approximately 90 minutes.  As to his social/marital/ family history, the Veteran indicated a history of childhood sexual abuse by his uncle; although, he described his childhood overall as good.  The examiner concluded his childhood psychosocial functioning appeared to have been adequate.  The Veteran left home at 18 and began working full time prior to joining the army the following year.  He denied problems in social functioning while in the military.  As of the examination, his relationship with his wife and four children was noted to be good.  He indicated he has held five jobs since military discharge with his longest period of employment lasting 30 years as a real estate manager.

In regard to mental health treatment, the examiner considered that the Veteran first sought mental health treatment in May 2007 and that since that time, he has been treated with psychiatric medication management and individual psychotherapy.  

The Veteran expressed a sense of regret and sadness when he learned of the deaths of fellow soldiers and one cousin during Vietnam.  He also reported having felt upset during the events of September 11, 2001 and the Oklahoma City bombing.  The examiner indicated that the Veteran's sense of guilt was best characterized as a normal grief response to the loss of friends. In addition, the examiner noted he experienced "non-pathological identity conflict regarding his discontinuation of a family tradition of combat service."  Notably, the Veteran spoke of this at his hearing before the Board, indicating that his father was a decorated World War II veteran and the Veteran felt that he had not lived up to the standard of his father.

After consideration of the Veteran's history, to include his feelings of regret and sadness involving the loss of soldiers in Vietnam and his feelings regarding not serving in combat, the VA psychologist opined that "it is less likely than not that the Veteran's history of depressive symptoms are related to or exacerbated beyond their natural course by any identifiable in-service injury or event."

Overall, the Board does not find that the preponderance of the evidence supports the claim for service connection.  Here, there is no evidence of onset or incurrence of depression or any other psychiatric disability in service.  After service, the Veteran held successful employment and seemed to be well adjusted; psychiatric treatment was not sought until 40 years after separation from service and initial treatment records do not indicate the reason was lingering symptoms due to survivor guilt.  The long period of time that passed between the Veteran's period of active service and his seeking psychiatric treatment weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Although the evidence indicates that the Veteran currently has a diagnosed psychiatric disability, the Board finds that service connection is not warranted. The evidence does not indicate that the onset of the Veteran's current disability occurred during service or that it was incurred as a result of an injury or event in service.  The criteria necessary for a grant of service connection have not been met and thus, the claim cannot be granted.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


